Citation Nr: 0013725	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the rating decision of December 10, 1985, was 
clearly and unmistakably erroneous in denying service 
connection for a low back disorder manifested by low back 
pain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

Although the dates of the vetean's service have not been 
verified, it appears from the record that he had active 
military service from March 1977 to February 1980.  The 
character of his discharge has not been verified.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a rating decision in which the regional office 
(RO) determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for a low back disorder.  In March 1997, the veteran filed a 
Notice of Disagreement with an August 1996 rating decision in 
which the RO determined that a December 10, 1985, rating 
decision which denied entitlement service connection a low 
back disorder did not constitute clear and unmistakable 
error.  As the veteran failed to file a timely substantive 
appeal pertaining that decision, his appeal of that decision 
will be dismissed.


FINDINGS OF FACT

1.  In an August 1996 rating decision of which the veteran 
was notified by letter dated September 4, 1996, the RO 
determined that a December 1985 rating decision which denied 
entitlement to service connection for a low back disorder did 
not constitute clear and unmistakable error (CUE).

2.  In March 1997, the appellant filed a notice of 
disagreement (NOD) concerning the determination that the 
December 1985 rating decision did not constitute CUE.

3.  In April 1997, the RO issued a statement of the case 
(SOC) concerning the determination that the December 1985 
rating decision did not constitute CUE.

4.  The veteran did not file a substantive appeal as to the 
issue addressed in the RO's April 1997 SOC within 60 days of 
the SOC or within one year of the notice of the August 1996 
rating decision.

5.  In an April 1996 rating decision of which the veteran was 
notified by letter dated April 26, 1996, and which the 
veteran did not appeal, the RO denied entitlement to service 
connection for low back pain with disc rupture and sciatica.

6.  Since the RO's April 1996 rating decision, no new 
evidence has been submitted which bears directly and 
substantially on the issue of whether the veteran's current 
disability from allow back disorder is related to a disease 
or injury he incurred during his active military service.


CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board concerning 
the issue of whether the December 1985 rating decision which 
denied entitlement to service connection for a low back 
disorder constituted clear and unmistakable error.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (1999).

2.  The RO's April 1996 rating decision which denied service 
connection for low back pain with disc rupture and sciatica 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).

3.  No new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claim of CUE

Appellate review of a RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 
38 C.F.R. § 20.200 (1999).  An NOD is a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (1999).  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans Affairs 
(VA).  38 C.F.R. § 20.305 (1999).

In March 1997, the veteran filed a NOD with an August 1996 
rating decision in which the RO determined that a December 
1985 rating decision which denied service connection for a 
low back disorder did not constitute clear and unmistakable 
error.  The veteran was notified of the August 1996 decision 
by letter dated September 4, 1996.  In April 1997, the RO 
provided him with a SOC which addressed the issue of clear 
and unmistakable error in the December 1985 rating decision.  
The veteran did not file a VA Form 9 to perfect his appeal of 
that issue until December 18, 1997.

The Board finds that the veteran did not timely file a 
substantive appeal on the issue of whether the December 1985 
rating decision which denied service connection for a low 
back disorder constituted clear and unmistakable error.

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

The Board concludes that there is no appeal pending before it 
concerning the issue of whether the December 1985 decision 
which denied service connection for a low back disorder 
constituted clear and unmistakable error.

II.  New and Material Evidence for Service Connection for a 
Low Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The RO disallowed the veteran's claim of entitlement to 
service connection for a back disorder in its April 1996 
rating decision.  The veteran did not file a notice of 
disagreement or perfect an appeal of that decision.  The 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302, 20.1103 (1999).  The claim can be reopened only 
with the submission of new and material evidence.

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

At the time of the RO's April 1996 rating decision, the 
evidence in the record consisted of service medical records, 
reports of VA examinations, and records of VA outpatient and 
hospital treatment.

The veteran's service medical records show that in May 1978 
he had complaints of backache lasting one week.  Subsequently 
dated service medical records show other instances of 
complaints and treatment for back pain.  The veteran's 
symptoms were variously diagnosed as back strain, right 
sacroiliac and lumbosacral strain, low back pain, and muscle 
spasm.  At the time of his medical examination for separation 
from service, the veteran reported that he was in good 
health.  An examiner indicated that the veteran's spine and 
other musculoskeletal anatomy were clinically normal.

The RO denied entitlement to service connection for low back 
pain in its December 1985 rating decision.  In doing so, the 
RO's rating board reasoned that the veteran's in-service 
symptoms of low back pain were acute and transitory, and 
resolved prior to his separation from service.  The veteran 
did not appeal that decision and it became final.

Post-service medical records contained in the claims folder 
indicate that the veteran had complaints of low back pain as 
early as February 1984.  A treatment note dated at that time 
indicated that the veteran gave a history of injuring his 
back while carrying five-gallon buckets of mortar.  Another 
note dated in February 1984 indicated that the veteran gave a 
history that his first back pain occurred in service in 1978.  
Another note made in February 1984 showed he gave a history 
of sudden onset of back pain while laying bricks.  Two days 
later, he gave a history of hurting his back several days 
earlier while lifting a concrete pipe.  

Subsequently dated VA outpatient treatment records show that 
he continued to have complaints and treatment for low back 
pain.  During such treatment in early June 1985, the veteran 
reported a one and one-half year history of back pain.  
During treatment several days later, he reported that the 
onset of the pain was six years earlier.  In a VA outpatient 
treatment note dated in December 1985, an examiner reported 
that he had seen the veteran several times for low back pain.  
On this occasion, he presented with low back pain but denied 
any acute strain or injury.  Based on a physical examination, 
the reported diagnosis was musculoskeletal strain, low back.  
X-rays of the veteran's lumbosacral spine in June and 
December 1985 and April 1986 revealed no abnormality other 
than mild dextroscoliosis and spina bifida occulta.  An X-ray 
taken in September 1988 revealed mild degenerative changes at 
the disc space between the fifth lumbar and first sacral 
vertebrae (L5-S1).  

The VA medical records indicate that the veteran gave a 
history of involvement in at least two motor vehicle 
accidents.  One occurred prior to his active service in which 
he fell from a motorcycle and sustained a head injury.  
Another occurred after service.  It is noted in such records 
that after his service, the veteran had worked as a concrete 
finisher, carpet installer, and furniture mover.

The RO determined in an August 1993 rating decision that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for a low back disorder 
claimed as disc disease.  The veteran did not appeal that 
decision.  After obtaining addition treatment records dated 
as recently as October 1995, the RO determined in an April 
1996 rating decision, that the veteran had not submitted new 
and material evidence to reopen his claim.  The new evidence 
considered was recently dated records of VA outpatient and 
hospital treatment.  Such records did not contain any 
competent medical evidence or opinion that the veteran's low 
back symptoms were related to any disease or injury he 
sustained during his active military service.  The veteran 
did not appeal the April 1996 rating decision and it became 
final.

The evidence received since the April 1996 rating decision 
consists of VA outpatient treatment records and summaries of 
VA hospitalizations.  Such evidence is new in the sense that 
it had not been reviewed by agency decisionmakers at the time 
of the April 1996 rating decision.  Therefore, it must be 
determined if such new evidence is material.  Some of the new 
evidence indicates that the veteran has continued to have 
complaints of low back pain which, on the occasion of one 
such complaint in August 1996, he related to an injury during 
his service in 1978.  However, a thorough review of the new 
evidence yields no competent medical evidence or opinion that 
the veteran's disability from a back disorder is related to 
any disease or injury in incurred during his active military 
service.

The Board finds that the new evidence does not bear directly 
and substantially on the issues related to the RO's denial of 
service connection for a low back disorder, as such evidence 
does not show that the veteran has current disability from a 
low back disorder which is related to a disease or injury he 
incurred during his active military service.

The veteran's assertions that he incurred a back disorder in 
service, made in written statements submitted to the RO, or 
given by way of history and reported in some of the new 
medical documents, do not constitute new and material 
evidence.  Such assertions are cumulative and redundant.  
Further, in the absence of evidence that the veteran has the 
expertise to render opinions about the diagnosis of his in-
service symptoms or the etiology of his present symptoms, his 
assertions that he has current disability from a low back 
disorder which is related to a disease or injury he incurred 
during his active military service are afforded no probative 
weight for the purpose of determining whether new and 
material evidence has been submitted to reopen the claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The mere 
recitation in medical reports of the veteran's history as 
provided by the veteran, without further comment from a 
medical examiner, is not sufficient to establish a nexus 
between any current disability and an in-service disease or 
injury.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board concludes that the veteran has not submitted new 
and material evidence to reopen the claim for service 
connection for a low back disorder.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and  statement of the case which the veteran 
of the reasons his claim had been denied.  Also, by this 
decision, the Board informs the appellant of the type of new 
and material evidence needed to reopen his claim.  Also, 
unlike Graves, the appellant in this case has not put VA on 
notice of the existence of specific evidence that may be both 
new and material, and sufficient to reopen his claim for 
service connection.


ORDER

The appeal of the RO's August 1996 rating decision which 
determined that the December 1985 rating decision which 
denied entitlement to service connection for not clearly and 
unmistakable erroneous is dismissed.

The claim of entitlement to service connection for a low back 
disorder is not reopened.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

